DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chino (US 7,754,819) and further in view of McNeil (US 2015/0064438).
Chino is directed to a tire construction comprising a plurality of cord reinforced tire components, such as a and a belt (Column 34, Lines 29+).  More particularly, Chino states that a topping material or coating material for respective components is a thermoplastic material (thermoplastic elastomer), as opposed to a conventional rubber, since it demonstrates excellent recyclability and mechanical properties (Column 1, Lines 5-50).  In such an instance, however, Chino is silent with respect to the makeup of the cord material in the belt.
McNeil is similarly directed to a tire construction and teaches the use of a specific cord in tire components, such as the belt (Paragraph 35).  More particularly, the cord of McNeil, which can be metal, provides a wide variety of benefits, such as enhanced braking and cornering performance, depending on the specific tire component (Paragraphs 4 and 8).  As best depicted in Figures 1A-1D, for example, the cord of McNeil (disclosed as an array) includes an adhesive or sheath 12 that fully encompasses each of yarns 11a,11b (continuous in a width direction), wherein said adhesive has a narrower width in a region between adjacent yarns (each yarn corresponds with claimed cord), as compared to a width in a yarn-containing region.  Additionally, McNeil teaches that an aspect ratio of the array or claimed cord can be as large as at least 4:1 (ratio of width to thickness) (Paragraph 19).  This disclosure is seen to satisfy the claimed quantitative relationship.  One of ordinary skill in the art at the time of the invention would have found it obvious to use the cord of McNeil in the tire of Chino for the benefits detailed above.                 
With respect to claims 4 and 6, Chino describes exemplary tire components and then refers to “other parts of the tire” (Column 34, Lines 29+).  One of ordinary skill in the art at the time of the invention would have recognized such language as including tire beads as they represent fundamental tire components that are commonly formed by successive winding of cord reinforced tapes.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 14, 2022